Per Curiam.

Mandamus cannot issue when there is a plain and adequate remedy in the ordinary course of law. State ex rel. Berger v. McMonagle (1983), 6 Ohio St.3d 28, 6 OBR 50, 451 N.E.2d 225. In this case, claimant had numerous opportunities to appeal orders denying her a change of election. Instead, she responded by repeatedly refiling the same motion, which only complicated further an already convoluted administrative path.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.